


Exhibit 10.45

 

BIOVAIL CORPORATION EXECUTIVE
EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made by and between Biovail Pharmaceuticals, Inc. (hereinafter
“BPI”) and CHRISTINE MAYER (hereinafter the “Executive”).

 

ARTICLE ONE - GENERAL DUTIES AND TERM

 

Scope of Employment I Duties

 

1.01 BPI will employ the Executive as Senior Vice President, Business
Development Services. The Executive will serve as an officer of BPI. During the
Employment Term, the Executive will devote substantially all of the Executive’s
business efforts and time to BPI. The Executive agrees, during the Employment
Term, not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect compensation without the prior approval of
the Chief Executive Officer (the “CEO”) of BPI’s parent company, Biovail
Corporation (the “Corporation”); provided, however, that the Executive may
(a) serve on the boards of directors of other companies (subject to reasonable
approval of the CEO) and boards of trade associations or charitable
organizations; (b) engage in charitable activities and community affairs; or
(c) manage the Executive’s personal investments and affairs, as long as such
activities do not violate Section 4.02 and do not materially interfere with the
Executive’s duties and responsibilities for BPI.

 

1.02 BPI reserves the right to establish the employment relationship with the
Executive directly with BPI or with any of its affiliates or subsidiaries, or to
change such employment relationship over time, as it deems necessary or
appropriate to comply with legal requirements or for ease of administration of
employee benefits programs or other matters.

 

1.03 While Executive has reported to the CEO of the Corporation, effective
June 18, 2007 Executive shall report to the Executive Vice President, Chief
Operating Officer of the Corporation.

 

Term of Agreement

 

1.04 BPI hereby agrees to employ the Executive and the Executive hereby accepts
employment, in accordance with the terms and conditions of this Agreement,
commencing on January 1, 2007 (the “Employment Commencement Date”). The period
of the Executive’s employment under this Agreement will be referred to as the
“Employment Term.” Subject to BPI’s obligation to provide severance benefits and
the parties’ obligation to provide a Notice of Termination (as defined below),
the Executive

 

--------------------------------------------------------------------------------


 

and BPI acknowledge that this employment relationship may be terminated at any
time and for any or no cause or reason at the option of either the Executive or
BPI.

 

ARTICLE TWO - COMPENSATION

 

Base Salary

 

2.01 As of the Employment Commencement Date, the Executive’s annualized base
salary will be $350,000(USD), payable in accordance with BPI’s normal payroll
practices for employees generally, and will be subject to annual review in
accordance with BPI’s normal review process for other similarly situated senior
executives.

 

Incentive Compensation

 

2.02 The Executive will be eligible to participate in the Corporation’s annual
incentive compensation plan in accordance with the terms of such plan; provided,
however, that the Executive’s annual incentive compensation, if any, will be
paid between January 1 and March 15 of the calendar year following the calendar
year for which the annual incentive compensation is earned. For 2007, the
Executive’s target level of annual incentive compensation will be fifty percent
(50%) of the Executive’s annual base salary.

 

Equity Compensation

 

2.03 The Executive will be eligible to participate in the Corporation’s equity
compensation plan, as may be amended from time to time (the “Equity Compensation
Plan”), in accordance with the terms of the Equity Compensation Plan, except as
may be otherwise indicated in this Agreement.

 

Employee Benefits

 

2.05 During the Employment Term, the Executive will be eligible to participate
in employee benefit plans and programs that are offered to the Corporation’s
other similarly-situated senior executives in accordance with the terms of such
plans as they may change from time to time. Nothing in this Agreement shall
preclude the Corporation or any affiliate of the Corporation from terminating or
amending any employee benefit plan or program from time to time after the
Employment Commencement Date.

 

Expenses

 

2.06 The Executive shall be reimbursed for reasonable out of pocket business
expenses, including travel and entertainment expenses, actually and properly
incurred by the Executive in the course of performing the Executive’s services
hereunder, upon

 

2

--------------------------------------------------------------------------------


 

furnishing to BPI reasonable supporting statements and vouchers; provided,
however, that in any financial year in which the Corporation has provided to the
Executive an approved budget, such expenses must not exceed the amount so
budgeted without the prior written approval from the Corporation.

 

Vacation

 

2.07 The Executive will be eligible for four (4) weeks of vacation annually, to
be taken in accordance with the terms of the Corporation’s Vacation Policy,
without regard to any lesser amount of vacation time set forth therein.
Notwithstanding the foregoing, the Executive’s eligibility for vacation in the
year of hire will be pro-rated in the manner specified in the Corporation’s
Vacation Policy.

 

ARTICLE THREE - TERMINATION AND RESIGNATION

 

Involuntary Termination - Either By BPI Without Cause or By The Executive For
Good Reason

 

3.01 If the Executive incurs an involuntary termination from employment with BPI
on account of a termination by BPI without Cause or by the Executive for Good
Reason, then, in addition to any benefits or compensation accrued, earned and
due to the Executive but not yet paid as of the date that is designated by BPI
or the Executive, as applicable, as the last day of the Executive’s employment
or term of office with BPI (the “Termination Date”), the Executive will be
eligible for the severance payments and benefits as described in this
Section 3.01; provided that (i) the Executive continues to comply with the
Restrictive Covenants (as defined below); and (ii) the Executive executes, and
does not revoke, a written waiver and release of all claims, demands and causes
of action against the Corporation and related parties in a form prescribed by
the Corporation, as limited by Section 3.09 (“Release”):

 

(a) The Executive will be paid a lump sum severance payment within 60 days of
the Executive’s Termination Date, equal to one (1) times the Executive’s base
salary (calculated using the Executive’s highest annual base salary in the three
years prior to the Executive’s Termination Date) plus one (1) times the
Executive’s target level of annual incentive compensation for the year prior to
the year in which the Executive’s Termination Date occurs;

 

(b) The Executive will be paid a pro-rated portion of the Executive’s annual
target level of incentive compensation under the Short Term Incentive Plan for
the year in which the Executive’s Termination Date occurs, between January 1 and
March 15 after the calendar year to which the bonus relates, based on the number
of months (rounded to the next highest number for a partial month) of the
calendar year elapsed prior to the Executive’s Termination Date and calculated
in accordance with the terms of the Corporation’s Short Term Incentive Plan; and

 

3

--------------------------------------------------------------------------------


 

(c) Until the earlier of (i) the end of the one (1) year period following the
Executive’s Termination Date, or (ii) the date, or dates, the Executive is
eligible to receive benefits under the same type of plan of a subsequent
employer (the “Benefit Period”), BPI will pay to the Executive a monthly payment
on the first payroll date of each month equal to the COBRA cost of continued
medial and dental coverage for the Executive and the Executive’s covered
dependents under the medical and dental plans of the Corporation pursuant to
section 4980B of the Internal Revenue Code, less the amount that the Executive
would be required to contribute for medical and dental coverage if the Executive
were an active employee. These payments will commence on BPI’s first payroll
date after the Executive’s Termination Date and will continue until the end of
the Benefit Period (but not longer than the Benefit Period).

 

Involuntary Termination By BPI For Cause Or Voluntary Resignation Without Good
Reason

 

3.02 If the Executive is involuntarily terminated by BPI for Cause or the
Executive voluntarily resigns from employment without Good Reason, then the
Executive will forfeit the Executive’s right to receive any salary, Short Term
Incentive Plan compensation, Equity Compensation Plan compensation or other
compensation that has not been fully accrued at the time the Executive’s
employment terminates; provided, however, that the Executive will be entitled to
receive any benefits or compensation accrued, earned and due to the Executive
but not yet paid as of the Executive’s Termination Date.

 

Death or Disability

 

The Executive’s employment will terminate automatically upon the Executive’s
death. BPI may terminate the Executive’s employment if illness, disease, or
physical or mental incapacity render the Executive generally incapable of
performing the Executive’s duties or unfit to advance or represent BPI on a
daily basis for a period of twelve (12) consecutive months and within such
twelve (12) months, the Executive fails to produce to BPI a medical opinion
indicating a reasonable time for the return of the Executive to the full-time
assumption of the Executive’s past duties and responsibilities. Nothing herein
is intended to circumvent or abridge the Corporation’s short-term disability
policy or long-term disability plan. In the event of termination pursuant to the
terms of this Section 3.03, the Executive or the Executive’s estate, as
applicable, will be entitled to receive any salary, benefits or other amounts
accrued, earned and due to the Executive but not yet paid as of the Executive’s
Termination Date.

 

Cause

 

3.04 For purposes of this Agreement, Cause includes:

 

4

--------------------------------------------------------------------------------


 

(a) conviction of the Executive, or entering of a guilty plea or a plea of no
contest by the Executive, with respect to, a felony, any crime involving fraud,
larceny or embezzlement or any other crime involving moral turpitude which
subjects, or if generally known, would damage the business interests or
reputation of the Corporation or any of its affiliates;

 

(b) any act of fraud, misappropriation, material dishonesty, embezzlement or
similar conduct involving the Corporation or any affiliates;

 

(c) a material breach by the Executive of the Executive’s duties hereunder
(other than as a result of incapacity due to physical or mental impairment)
which is demonstrably willful and deliberate on the part of the Executive or
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Corporation;

 

(d) a material breach by the Executive of the Executive’s duties hereunder
(other than as a result of incapacity due to physical or mental impairment),
except as identified in Section 3.04(c) above, which breach is not remedied by
the Executive within 30 days after receipt of written notice from the
Corporation specifying such breach; or

 

(e) the Executive’s failure to comply in any material way with any of the
provisions of this Agreement.

 

Good Reason

 

3.05 For purposes of this Agreement, a voluntary resignation by the Executive
will be deemed to be a termination for Good Reason if:

 

(a) BPI makes: (i) any assignment to the Executive of any duties which are
materially inconsistent with the Executive’s position; (ii) any material
reduction in the Executive’s authority, responsibilities or status; or (iii) a
material reduction to the Executive’s base salary;

 

(b) The Executive notifies BPI in writing of the Executive’s belief that BPI has
taken an action identified in Section 3.05(a) within thirty (30) days of the
event at issue;

 

(c) BPI has not remedied the situation within thirty (30) days after receipt of
written notice from the Executive; and

 

(d) The Executive provides a Notice of Termination within thirty (30) days after
BPI’s opportunity to remedy the situation has expired.

 

5

--------------------------------------------------------------------------------

 

Change in Control

 

3.06 (a) BPI shall provide the payments and benefits described in
Section 3.06(b) below only if: (i) the Executive continues to comply with the
Restrictive Covenants (as such term is defined below); and (b) the Executive
executes, and does not revoke, a Release (as defined above).

 

3.06 (b) Upon a Change in Control (as defined below), and an involuntary
termination of the Executive’s employment either by BPI without Cause or by the
Executive for Good Reason, which termination occurs within a period of twelve
(12) months following the Change in Control, BPI shall provide to the Executive,
in addition to any benefits or compensation accrued, earned and due to the
Executive but not yet paid as of the Executive’s Termination Date, but in lieu
of any payments or benefits to which the Executive may be entitled under
Section 3.01 above, (a) a lump sum severance payment of two (2) times the
Executive’s base salary (calculated using the Executive’s highest annual base
salary in the three years prior to the Executive’s Termination Date) plus two
(2) times the Executive’s target level of incentive compensation for the year
prior to the year in which the Executive’s Termination Date occurs, within
thirty (30) days of the Executive’s Termination Date and, (b) any unvested
equity compensation awards held by the Executive shall automatically accelerate
and become one hundred percent (100%) vested and, as applicable, exercisable, as
of the Executive’s Termination Date.

 

3.06 (c) For the purpose of this Section 3.06, “Change in Control” means the
happening of any of the following events:

 

(i)          the completion of a transaction pursuant to which (A) the
Corporation goes out of existence or (B) any person, or any Associate (as such
terms defined in National Instrument 45-106 Prospectus and Registration
Exemptions, as amended from time to time, or such other successor rules,
instruments or policies from time to time of Canadian provincial securities
regulatory authorities which may govern trades of securities to employees,
officers, directors or consultants (“NI45-106”)) or Related Entity (as such term
is defined in NI45-106) of such person (other than the Corporation, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Corporation or a Related Entity, or any company owned, directly or indirectly,
by the shareholders of the Corporation in substantially the same proportions as
their ownership of common shares of the Corporation) hereafter acquires the
direct or indirect “beneficial ownership” (as defined by the Canada Business
Corporations Act) of securities of the Corporation representing 50% or more of
the aggregate voting power of all of the Corporation’s then issued and
outstanding securities;

 

6

--------------------------------------------------------------------------------


 

(ii)             the lease, exchange, license, sale or other similar disposition
of all or substantially all of the Corporation’s assets in one transaction or a
series of related transactions to a person, or any Associate or Related Entity
of such person (other than an Associate or Related Entity of the Corporation,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Corporation or a Related Entity, or any company owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of common shares of the Corporation);

 

(iii)                             the dissolution or liquidation of the
Corporation except in connection with the distribution of assets of the
Corporation to one or more persons which were Related Entities prior to such
event;

 

(iv)                              during any period of 24 consecutive months
beginning on or after the date of the Equity Compensation Plan, the persons who
were members of the Board immediately before the beginning of such period (the
“Incumbent Directors”) cease (for any reason other than death) to constitute at
least a majority of the Board or the board of directors of any successor to the
Corporation, provided that any director who was not a director as of the date of
the Equity Compensation Plan shall be deemed to be an Incumbent Director if such
director is elected to the Board by, or on the recommendation of or with the
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval occurs as a result of an actual
or threatened election contest or other actual or threatened solicitation of
proxies or contests by or on behalf of a person other than a member of the
Board; or

 

(v)                                 a merger, amalgamation, arrangement or
consolidation of the Corporation with any other corporation other than a merger,
amalgamation, arrangement or consolidation that would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger, amalgamation, arrangement or consolidation;
provided, however, that a merger, amalgamation, arrangement or consolidation
effected to implement a recapitalization of the Corporation (or similar

 

7

--------------------------------------------------------------------------------


 

transaction) in which no person (other than those covered by the exceptions in
(i) above) acquires more than 50% of the combined voting power of the
Corporation’s then outstanding securities shall not constitute a Change in
Control.

 

Notice of Termination

 

3.07 Any termination of employment by BPI or by the Executive shall be
communicated by notice of termination to the other party hereto given in
accordance with Section 5.09 (a “Notice of Termination”). For purposes of this
Agreement, Notice of Termination means a written notice which (a) identifies the
specific termination provision in the Agreement relied upon, and (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision identified, and (c) (i) in the case of a termination by BPI
specifies the Executive’s Termination Date which shall not be less than fifteen
(15) nor more than sixty (60) days after the giving of such notice; or (ii) in
the case of a termination by the Executive without Good Reason shall not be less
than ninety (90) days after the giving of such notice.

 

Payments After Termination of Employment

 

3.08 Payments made by BPI to the Executive pursuant to this Agreement after the
Executive’s Termination Date will be made by courier delivery service to the
last address provided for notices to the Executive pursuant to Section 5.09 of
this Agreement.

 

Release

 

3.09 The Release identified in Sections 3.01 and 3.06 will not require the
Executive to release any right the Executive may have to indemnification as an
officer, director or employee of BPI (or any affiliate thereof) pursuant to the
articles of incorporation or bylaws (or other governing instruments) of the
Corporation (or any affiliate thereof) or any vested benefits to which the
Executive may be entitled under any employee benefit plan.

 

ARTICLE FOUR - EXECUTIVE’S OBLIGATIONS

 

Confidentiality

 

4.01 The Executive agrees to be bound by the terms of the confidentiality
agreement (the “Confidentiality Agreement”) dated the date hereof, which
Confidentiality

 

8

--------------------------------------------------------------------------------


 

Agreement has been read, understood and executed by the Executive and is
attached hereto as Schedule A and which is incorporated by reference into this
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of the Confidentiality Agreement, the terms of this Agreement shall
govern.

 

Non-Competition

 

4.02 The Executive acknowledges that BPI currently conducts Business activities
in the United States (the “Territory”). Accordingly, the Executive hereby agrees
and covenants that the Executive shall not, during the term of this Agreement,
and for a period of twelve (12) months following the Executive’s Termination
Date for involuntary termination by BPI for Cause, voluntary termination by the
Executive, or a termination following a Change in Control to which the
provisions of Section 3.06 apply, directly or in any manner whatsoever,
including without limitation, either individually, in partnership, jointly or in
conjunction with any other individual, partnership, corporation, unincorporated
organization, trust, joint venture, the Crown or any agency or instrumentality
thereof of any juridical entity (a “Person”), in the Territory:

 

(a) carry on, be engaged in, take part in or be a party to any undertaking,
directly or indirectly; or

 

(b) consult, advise, render services to lend money, guarantee the debts or
obligations of or permit the use of the Executive’s name or any part thereof by
any Person with respect to a business carried on by that Person,

 

which actively competes directly with the Corporation’s business objects or,
could be judged to be causing or potentially be causing through competitive
acts, material harm to the Corporation.

 

For the purposes of this Section 4.02, as of the date of this Agreement, a
Person shall include, but not be limited to, Abbott Laboratories, Andrx Group,
Apotex Inc., Elan Corporation, Ethypharm S.A., Flamel Technologies, S.A., Forest
Laboratories Inc., Johnson & Johnson, King Pharmaceuticals, Inc., Pfizer Inc.,
GlaxoSmithKline, Reliant Pharmaceuticals, Inc., Teva Pharmaceutical Industries
Ltd., Wyeth Pharmaceuticals, and any of their affiliates and subsidiaries which
are in the same or a competitive business and, in addition, shall include any
pharmaceutical entity with which the Corporation has a product(s) licensing
agreement, any entity in which the Corporation has a minority equity interest
and any entity with which the Corporation is at the time actively negotiating a
commercial relationship.

 

During the continuance of the Executive’s employment, the Executive shall not
(other than solely as a holder of not more than three per cent (3%) of the
issued and outstanding voting shares of any public corporation or as a
shareholder of the Corporation, without the written approval of the board of
directors of the Corporation, directly or indirectly, either individually or in
partnership or in conjunction with any Person or Persons, firm, association,
syndicate, company or corporation as principal,

 

9

--------------------------------------------------------------------------------


 

agent, director, manager, servant, shareholder or in any other manner
whatsoever,) carry on or be engaged in or be concerned with or interested in any
business or vocation whatsoever which would be reasonably judged to be
competitive to the Business or would impede the Executive in performing the
Executive’s duties as outlined herein.

 

Non-Solicitation

 

4.03 The Executive hereby covenants and agrees that the Executive shall not,
during the term of this Agreement and for a period of twelve (12) months
thereafter, solicit or contact, either directly or indirectly, any of the
Customers, Prospective Customers or any suppliers of the pharmaceutical
compounds used by the Corporation on the Executive’s own behalf, or on behalf of
any entity, by which the Executive is hired or retained. “Customers” means
customers of the Corporation with which the Executive had personal contact or
had supervision over the efforts of those who had direct personal contact with
such customers during the last two (2) years of the Employment Term.
“Prospective Customer” means any organizations or entities which had been
actively contacted and solicited for their business by representatives of the
Corporation, and with whom the Executive had contact, both during the last two
(2) years of the Employment Term.

 

Non-Hiring

 

4.04 The Executive hereby covenants and agrees that the Executive shall not,
during the term of this Agreement and for a period of twelve (12) months
thereafter, either directly or indirectly, solicit or endeavour to solicit from
the Corporation any of its employees, and shall not for a period of 12 months
from the end of the term of this Agreement hire any of the foregoing on the
Executive’s own behalf or on behalf of any entity for which the Executive is
hired or retained. Notwithstanding the foregoing, the Executive shall not be
considered in breach of this section should the Executive solicit for hiring
such Executive’s administrative assistant.

 

Injunctive Relief

 

4.05 The Executive acknowledges and agrees that the agreements and covenants in
this Article Four are essential to protect the business and goodwill of the
Corporation and that a breach by the Executive of the covenants in Sections
4.01, 4.02, 4.03 and 4.04 hereof could result in irreparable harm to the
Corporation for which the Corporation could not be adequately compensated in
damages and that, accordingly, the Corporation may have no adequate remedy at
law if the Executive breaches such provisions. Consequently, if the Executive
breaches any of such provisions, the Corporation shall have, in addition to and
not in lieu of, any other rights and remedies available to it under any law or
in equity, the right to obtain injunctive relief to restrain any breach or
threatened breach thereof and to have such provisions specifically enforced by
any court of competent jurisdiction.

 

10

--------------------------------------------------------------------------------


 

Severability of Covenants in Full or in Part

 

4.06 The parties acknowledge that the provisions of Article Four hereof (the
“Restrictive Covenants”) are reasonable and valid in geographic and temporal
scope and in all other respects. If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the Executive and BPI agree that the remainder of the
Restrictive Covenants shall not be affected by the deemed invalid portions.

 

Assignment of IP

 

4.07 The Executive shall disclose to BPI any and all Intellectual Property (as
defined in the Confidentiality Agreement) which the Executive may make solely,
jointly, or in common with other employees during the term of the Executive’s
employment within BPI and which relates to the business. Any Intellectual
Property coming within the scope of the business made and/or developed by the
Executive while in the employ of BPI, whether or not conceived or made during
regular working hours, and whether or not the Executive is specifically
instructed to make or develop same, shall be for the benefit of the Corporation
and shall be regarded as work made in the course of employment for the purposes
of the Copyright Act (Canada). The Executive shall assign, set over and transfer
to the Corporation the Executive’s entire right, title and interest in and to
any and all of the Intellectual Property and to all letters patent and
applications for letters patent which may be, or may have been filed and/or
issued by or to the Executive or on the Executive’s behalf and the Executive
agrees to execute and deliver to the Corporation any and all instruments
necessary or desirable to accomplish the foregoing and, in addition, to do all
lawful acts which may be necessary or desirable to assist the Corporation to
obtain and enforce protection of the Intellectual Property. To the extent of any
rights Executive may have with respect to the Intellectual Property which are
not assignable, including but not limited to moral rights, the Executive hereby
waives same. The Executive will execute and deliver to the Corporation or its
successors and assigns, such other and further assignments, instruments and
documents as the Corporation from time to time reasonably may request for the
purpose of establishing, evidencing, and enforcing or defending its complete,
exclusive, perpetual, and world-wide ownership of all rights, titles, and
copyrights, in and to the Intellectual Property, and Executive constitutes and
appoints the Corporation as agent and attorney-in-fact, with full power of
substitution, to execute and deliver such assignments, instruments, documents as
Executive may fail to refuse to execute and deliver, this power and agency being
coupled with an interest and being irrevocable.

 

11

--------------------------------------------------------------------------------


 

Standards of Business Conduct

 

4.08 The Executive acknowledges and agrees that the Executive has read and
understood and agrees to be bound by the Corporation’s Standards of Business
Conduct, which is attached hereto as Schedule B.

 

No Conflicting Obligations

 

4.09 The Executive warrants to BPI that:

 

(a) the performance of the Executive’s duties as an employee of BPI will not
breach any agreement or other obligation to keep confidential the Confidential
Information of any third party; and

 

(b) the Executive is not bound by any agreement with or obligation to any third
party that conflicts with the Executive’s obligations as an employee of BPI.

 

ARTICLE FIVE - INTERPRETATION AND ENFORCEMENT

 

Section 409A

 

5.01 This Agreement shall be interpreted to avoid any penalty sanctions under
Internal Revenue Code section 409A. If any payment or benefit cannot be provided
or made at the time specified herein without incurring sanctions under section
409A, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed.

 

Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a key employee of a publicly traded corporation under section 409A
at the time of the Executive’s separation from service and if payment of any
amount under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to section 409A, payment of
such amount shall be delayed as required by section 409A, and the accumulated
postponed amount shall be paid in a lump sum payment within ten (10) days after
the end of the six-month period. If the Executive dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A shall be paid to the personal representative of the Executive’s
estate within 60 days after the date of the Executive’s death. A “key employee”
shall mean an employee who, at any time during the twelve (12) month period
ending on the identification date, is a “specified employee” under section 409A
of the Internal Revenue Code, as determined by the Board. The determination of
key employees, including the number and identity of persons considered key
employees and the identification date, shall be made by the Board in accordance
with the provisions of sections 416(i) and 409A and the regulations issued
thereunder.

 

12

--------------------------------------------------------------------------------


 

For purposes of section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. All reimbursements and in kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits, provided during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

Independent Legal Advice

 

5.02 The Executive agrees to the terms and conditions of this Agreement having
had the opportunity to receive independent legal advice, for which the Executive
has been reimbursed by BPI.

 

Severability

 

5.03 The parties further acknowledge that if any provision contained in this
Agreement is determined to be invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision and all other provisions hereof
shall continue in full force and effect.

 

Sections and Headings

 

5.04 The division of this Agreement into Articles and Sections and the insertion
of headings are for the convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

Number and Gender

 

5.05 In this Agreement words importing the singular number only shall include
the plural and vice versa and words importing the masculine gender shall include
the feminine and neuter genders and vice versa.

 

Entire Agreement

 

5.06 This Agreement and all the Schedules hereto constitute the entire Agreement
between the parties with respect to the subject matter hereof and cancels and

 

13

--------------------------------------------------------------------------------


 

supersedes any prior understandings and agreements between the parties with
respect thereto. There are no representations, warranties, forms, conditions,
undertakings or collateral Agreements, express, implied or statutory between the
parties other than as expressly set forth in this Agreement.

 

Amendments and Waivers

 

5.07 No amendment to this Agreement shall be valid or binding unless set forth
in writing and duly executed by both parties. No waiver of any breach of any
term or provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in written waiver, shall be limited to the specific breach
waived.

 

Governing Law

 

5.08 This Agreement shall be deemed to have been made in and shall be construed
in accordance with the laws of the State of New Jersey and all legal proceedings
contemplated in this Agreement shall be brought in, and be governed by, the laws
of the State of New Jersey, without regard to principles of conflicts of law.

 

Notices

 

5.09 Any demand, notice or other communication (hereinafter in this Section 5.09
referred to as a “Communication”) to be made or given in connection with this
Agreement shall be made or given in writing and may be made or given by personal
delivery addressed respectively to the recipients:

 

To the Executive:

 

Christine C. Mayer

xxx

 

To BPI:

 

700 Route 202/206 North

Bridgewater, NJ  08807 Attn:

President

 

or such other address or individual as may be designated by notice by either
party to the other. Any communication made or given by personal delivery shall
be conclusively deemed to have been given on the day of the actual delivery
thereof.

 

14

--------------------------------------------------------------------------------


 

Benefit of Agreement

 

5.10 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, legal personal
representatives, successors and assigns.

 

Assignment

 

5.11 The Executive may not assign the Executive’s rights or obligations under
this Agreement without the prior written consent of BPI which consent may be
unreasonably withheld. BPI may unilaterally assign this agreement to an
affiliate without consent but on notice to the Executive.

 

Execution of Agreement

 

5.12 The Executive acknowledges that the Executive has executed this Agreement
freely; that the Executive has reviewed this Agreement thoroughly; that the
Executive agrees with its contents; and that the terms herein are reasonable for
the fair protection of both the Executive and BPI.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
identified below at Bridgewater, New Jersey.

 

BIOVAIL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ DOUGLAS JP SQUIRES

 

/s/ CHRISTINE C. MAYER

 

Dr. Douglas JP Squires

 

CHRISTINE C. MAYER

Title:

President

 

 

 

 

 

 

 

 

Date:

12 – 18 - 07

 

Date:

12 / 12 / 07

 

15

--------------------------------------------------------------------------------

 

“SCHEDULE A”

 

BIOVAIL CORPORATION

(and its Subsidiaries, Divisions, and Affiliates)

 

CONFIDENTIALITY AGREEMENT

 

As an employee of Biovail Corporation (the “Corporation”), I acknowledge that I
may acquire or have disclosed to me by the Corporation or by any affiliate,
associate, or technology partner of the Corporation, either directly or
indirectly, in writing, conversation, or through observation, various
information about the business of the Corporation which is not in the public
domain and which the Corporation does not wish to be divulged to other persons,
companies, or third parties.  I further understand that the Corporation’s
Confidential Information (as defined below) is essential to its competitive
advantage and to its ability to be financially viable.  I further understand
that the unauthorized disclosure of such Confidential Information may cause the
Corporation irreparable injury that may not be rectified in the future.

 

Therefore, as a condition and in consideration of my employment with the
Corporation, I understand and agree that while employed with the Corporation and
for a period of time thereafter (as more particularly described below), I am
required to hold confidential and not to disclose to anyone without the written
authority from the Corporation any knowledge, information, or facts concerning
the Corporation’s:

 

·                  research and development activities

·                  technological plans, advances, applications and inventions

·                  technical specifications, designs and plans

·                  materials and sources of supply

·                  discoveries, inventions, trade secrets, patents

·                  financial affairs, contracts, licensing agreements, customer
lists,

pricing practices, marketing strategies

·                  any other information regarding the Corporation, its products
and their development which is not in the public domain

 

All of the foregoing shall hereinafter collectively be referred to as the
“Confidential Information”.

 

For a period commencing on the date I commenced my employment with the
Corporation and ending ten (10) years from the date of the termination of my
employment with the Corporation, I shall keep confidential any and all
Confidential Information which has been disclosed to me in writing or through
oral communications and shall not divulge in any manner whatsoever any such
information to any person, firm, corporation, partnership or similar entities
without the Corporation’s written authority.

 

Should I breach or threaten to breach this Agreement, I shall be liable to the
Corporation in equity and/or in law for damages that may be suffered by the
Corporation as a result of the breach or threatened breach.  I understand that a
breach of this Agreement may result in irreparable harm to the Corporation such
as to warrant the entitlement by the Corporation to an interlocutory and/or
permanent injunction or other equitable relief against me, and an award of
damages including punitive, exemplary and aggravated damages, together with
legal costs and expense and I specifically agree that I will not argue the
adequacy of damages or the Corporation’s ability to seek equitable relief in any
such proceeding.

 

--------------------------------------------------------------------------------


 

All Confidential Information supplied by the Corporation to me during the course
of my employment and any rights related thereto, including but not limited to
rights of know how, patent, trademark and copyright, with respect to existing
products or those that are developed during or after my employment, are and
remain the exclusive and absolute property of the Corporation.

 

I shall not, except as and to the extent required to enable me to carry out my
duties with the Corporation, make any copies or reproduce the Confidential
Information nor shall I remove or cause to have removed from the premises of the
Corporation during my employment any Confidential Information unless required to
do so in order to fulfill my duties with the Corporation.  Such copies or
reproductions shall be strictly subject to the terms and conditions of this
Agreement.  I shall take such steps as are necessary to restrict access to and
protect the confidentiality of such copies or reproductions of the Confidential
Information. Any such copies or reproductions made shall become the exclusive
and absolute property of the Corporation.

 

Upon request of the Corporation, I agree to immediately surrender to the
Corporation all documentation and information - notes, drawings, recordings,
manuals, letters, correspondence, computer data and programs, records, books or
any other materials relating to the Confidential Information which is in my
possession without my retaining any copies or duplicates thereof.

 

I agree that this Agreement shall be construed in accordance with the laws of
the Province of Ontario and I agree that the applicable courts of the Province
of Ontario shall have exclusive jurisdiction with respect to any dispute or
breach herein and I hereby attorn to the exclusive jurisdiction of the courts of
the Province of Ontario.

 

This Agreement shall enure to the benefit of and shall be binding upon my
successors, heirs and attorneys.

 

The disclosure or divulging of any Confidential Information contrary to this
Agreement, or the violation of this Agreement in any way shall result in my
immediate termination of employment, in addition to which I may be subject to
criminal prosecution and civil liability.

 

I acknowledge and agree that I have executed this Agreement freely and with the
benefit of independent legal advice and the terms herein are fair and
reasonable.

 

I acknowledge and agree to the foregoing.

 

 

Employee Signature:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Witness Signature:

 

 

Date:

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE B

[g19452ne05i001.jpg]

BIOVAIL CORPORATION
(and its Subsidiaries, Divisions, and Affiliates)

STANDARDS OF BUSINESS CONDUCT

 

Biovail Corporation (“Biovail”), together with its subsidiaries, divisions and
affiliates, places great importance on conducting its business activities in an
ethical and appropriate manner. Each employee, officer and director is a
reflection of Biovail, and as such, the activities and actions of every
individual within Biovail must be undertaken in accordance with a high standard
of ethics and integrity. As such, Biovail expects each employee, officer and
director to comply with, and adhere to, these Standards of Business Conduct (the
“Standards”).

 

1.             CONFLICTS OF INTEREST

 

Employees, officers and directors of Biovail must avoid situations where their
private interests could conflict with, or even appear to conflict with, the
interests of Biovail and its stockholders.

 

Conflicts of interest arise when an individual’s position or responsibilities
with Biovail present an opportunity for personal gain apart from the normal
rewards of employment. They also arise when the private interests of an
employee, officer or director are inconsistent with those of Biovail or create
conflicting loyalties. Such conflicting loyalties can cause an employee, officer
or director to give preference to private interests in situations where
corporate responsibilities should come first. Employees, officers and directors
must perform the responsibilities of their positions on the basis of what is in
the best interests of Biovail and free from the influence of personal
considerations and relationships.

 

In the event that any potential conflict of interest arises, the individual
involved must immediately notify his or her immediate supervisor. If such
individual is an officer or director of Biovail, the Executive Chairman
(“Chairman”), Chief Executive Officer (“CEO”) and the General Counsel, or in the
absence of a General Counsel the Vice President, Associate General Counsel
(“SLO”) of Biovail must also be immediately notified and no further action may
be taken unless authorized in writing by the Chairman and/or the CEO.

 

While it is not possible to detail every situation where conflicts of interest
may arise, the following policies cover the areas that have the greatest
potential for conflict:

 

A.                                    Trading in Biovail Securities and Use of
Inside Information

 

There are numerous laws in Canada and the United States (federal, provincial and
state laws), to regulate transactions in corporate securities (stocks and bonds)
and the securities industry. Violation of these laws may lead to civil and
criminal actions against the individual and Biovail.

 

i.                                          Any employee, officer, director or
other insider or anyone (family member, etc.) who knows of any material
information (as defined below) about Biovail that has not been disclosed to the
public (commonly known as “insider information”) may not engage in

 

18

--------------------------------------------------------------------------------


 

any transaction in Biovail’s securities until such information is disclosed to
the public (whether or not there is a formal trading “black out” in place). This
rule applies equally to transactions in securities of other companies. In
addition, employees, officers and directors must not provide insider information
to others (“tippees”) who may trade in either the securities of Biovail or the
securities of other companies.

 

“Material information” is any information relating to the business and affairs
of Biovail that would reasonably be expected to result in a change in the market
price or value of Biovail’s securities. Generally speaking, material information
is a matter to which an average prudent investor should be reasonably informed
before a decision is made to buy or sell the security involved. Examples of such
information would include annual or quarterly financial results; significant
changes in management; significant shifts in operating or financial
circumstances, such as major write-offs and changes in earnings projections;
borrowing of a significant amount of funds; acquisitions of, or mergers with,
other companies; significant new contracts or loss of business; and major new
products, services or patents. This list provides examples only; many other
matters may be considered material information.

 

Employees, officers, directors and other insiders who have questions that relate
to the sale or purchase of a security under circumstances where these laws and
regulations might apply should consult with the SLO, who may refer them to
outside legal counsel.

 

ii.                                       In addition to the prohibition against
the use of “insider” information which applies to all employees, officers and
directors, the various securities laws that apply in the jurisdiction and
countries in which Biovail does business place definite restrictions on the
manners in which employees, officers and directors of Biovail, and their family
members, their associates, etc., may engage in transactions involving the
securities of Biovail. Employees, officers and directors shall comply with all
laws, rules and regulations that prohibit or restrict insider trading.

 

Whenever there is any doubt as to whether any transactions involving Biovail’s
securities would violate securities laws, employees, officers and directors
should consult the SLO of Biovail. Within the framework of the foregoing
policies and laws, the final decision of each employee, officer or director,
with respect to securities transactions, must be his or her own.

 

19

--------------------------------------------------------------------------------


 

iii.                                    Employees, officers, directors and other
insiders shall maintain the confidentiality of information entrusted to them by
Biovail or its customers (except where disclosure is authorized or legally
mandated) and shall not, without proper authority, give or release to anyone not
employed by Biovail, data or information of a confidential nature concerning
Biovail. Disclosure of confidential information can be harmful to Biovail and
could be the basis for legal action against Biovail and the individual
disclosing the information. Confidential information includes all non-public
information that might be of use to competitors, or harmful to Biovail or its
customers, if disclosed.

 

iv.                                   Employees, officers, directors and other
insiders shall not acquire any property, security or any business interest that
they know Biovail has an interest in acquiring. Moreover, based on such advance
information, employees, officers and directors shall not acquire any property,
security or business interest for speculation or investment.

 

v.                                      Employees, officers, directors and other
insiders must follow Biovail policies regarding “Blackout Periods” when
Biovail’s stock may not be traded. Such policies will be communicated by the SLO
from time to time and must be adhered to by all employees, officers and
directors.

 

B.                                    Personal Financial Interest

 

Employees, officers and directors should avoid any outside financial interests
that might influence decisions or actions they have been empowered to make on
behalf of Biovail. An employee, officer or director performing duties in
conformity with this policy shall not have a financial interest in, indebtedness
to, or a personal contract or understanding with any concern with which he or
she does business on behalf of Biovail.

 

i.                                          Employees, officers or directors
whose corporate duties bring them into business dealings with an organization in
which they, or a member of their family, have a financial interest or to which
they, or a member of their family, have any indebtedness, or a business
employing a relative or close friend, must immediately notify their immediate
supervisor. The employee, officer or director, in turn, cannot complete a
transaction on behalf of Biovail with this organization unless properly
authorized in writing from their supervisor after full disclosure of the
relationship.

 

ii.                                       An employee, officer or director may
not perform work or services, outside the course of their normal employment by
Biovail, for an organization doing or seeking to do business with Biovail
without appropriate prior written approval of their supervisor or the Board of
Directors. An employee, officer or

 

20

--------------------------------------------------------------------------------


 

director may rot be a director, officer, partner or consultant of an
organization doing or seeking to do business with Biovail, nor may any of them
permit their names to be used in any way indicating a business connection with
such an organization, without appropriate prior written approval of their
supervisor or the Board.

 

iii.                                    An employee, officer or director shall
not accept for himself or herself, or for the benefit of any relative or friend,
any payments, loans, services, favors involving more than ordinary social
amenity, or gifts of more than nominal value from any organization doing or
seeking to do business with Biovail.

 

iv.                                   The requirement of freedom from conflict
of interest applies with equal force to the spouse, children and other close
relatives of each employee, officer and director. This policy applies to all
employees, officers and directors of Biovail with respect to all of the affairs
of Biovail.

 

v.                                      Employees, officers and directors shall
not (a) take for themselves personally opportunities that are discovered through
the use of corporate property, information or position; (b) use corporate
property information, or position for personal gain; (c) compete with Biovail.
Employees, officers and directors owe a duty to Biovail to advance its
legitimate interests when the opportunity to do so arises.

 

vi.                                   Biovail may not make loans to any
employee, officer or director.

 

C.                                    Outside Activities

 

Employees, officers and directors should avoid outside employment or activities
which would impair the effective performances of their responsibilities to
Biovail, either because of excessive demands on their time, or because the
outside commitments can be contrary to their obligations to Biovail

 

D.                                    Protection and Proper Use of Biovail’s
Assets

 

All employees, officers and directors should protect Biovail’s assets and ensure
their efficient use. Theft, carelessness and waste have a direct impact on
Biovail’s profitability. All of Biovail’s assets should be used only for
legitimate business purposes.

 

E.                                      Fair Dealing

 

Each employee, officer and director shall endeavor to deal fairly with Biovail’s
customers, suppliers, competitors and employers. None should take unfair
advantage of anyone through manipulation, concealment, abuse of privileged
information, misrepresentation of material facts, or any other unfair-dealing
practice,

 

21

--------------------------------------------------------------------------------


 

2.             COMPETITIVE PRACTICES

 

The management of Biovail firmly believes that fair competition is fundamental
to continuation of the free-enterprise system. Biovail complies with, and
supports, laws of all countries that prohibit restraints of trade, unfair
practices, or abuse of economic power.

 

Biovail will not enter into arrangements that unlawfully restrict its ability to
compete with other businesses, or the ability of any other business organization
to compete freely with Biovail. Biovail policy also prohibits employees,
officers and directors from entering into, or even discussing, any unlawful
arrangement or understanding which may affect its pricing policies, terms upon
which its products and services are sold, or which might be construed as
dividing customers or sales territories with a competitor.

 

These principles of fair competition are basic to all Biovail operations. They
are integral parts of the following sections that cover Biovail’s dealings with
suppliers, customers and public officials.

 

3.             DEALING WITH SUPPLIERS

 

Biovail is a valuable customer for many suppliers of goods, services and
facilities. People who want to do business, or to continue to do business, with
Biovail must understand that all purchases by Biovail will be made in accordance
with its purchasing policy and exclusively on the basis of price, quality,
service and suitability to Biovail’s needs.

 

A.                                    Reciprocity

 

Biovail considers reciprocity a harmful practice and a hindrance to assuring
purchase of the best available materials or services at the lowest possible
prices. It will not be practiced or allowed.

 

Suppliers of goods and services to Biovail will not be asked to buy goods and
services from Biovail in order to become or continue as a supplier.

 

Biovail will not attempt to influence its suppliers to purchase from customers
of Biovail. When Biovail makes purchases it will not favor firms who are
customers of Biovail or any of its affiliates.

 

B.                                    “Kickbacks” and Rebates

 

Purchases or sales of goods and services by Biovail must not lead to employees,
officers or directors, or their families, receiving any type of personal
kickbacks or rebates. Employees, officers, directors, and their families, must
not accept any form of “under-the-table” payment.

 

C.                                    Receipt of Gifts and Entertainment

 

Even when gifts and entertainment are exchanged out of the purest motives of
personal friendship, they can be misunderstood. They can appear to be attempts
to bribe Biovail’s employees, officers or directors into directing business of
Biovail to a particular supplier. To avoid both the reality and the appearance
of improper relations with suppliers or potential suppliers, the following
standards will apply to the receipt of gifts and entertainment by employees,
officers and directors of Biovail:

 

22

--------------------------------------------------------------------------------


 

Gifts

 

i)                                         Employees, officers and directors arc
prohibited from soliciting gifts, gratuities, or any other personal benefit or
favor of any kind from suppliers or potential suppliers. Gifts include not only
merchandise and products but also personal services, and tickets to theatrical
and sports events. Employees, officers and directors should exercise good
judgment when accepting unsolicited gifts. Employees, officers and directors are
prohibited from accepting gifts of money.

 

ii)                                      Employees, officers and directors may
accept unsolicited non-money gifts provided:

 

(1)                                  They are items of nominal intrinsic value;
or

 

(2)                                  They are advertising and promotional
materials, clearly marked with Biovail or brand names of the giver.

 

iii)                                   Any gift of more than nominal intrinsic
value must be reported to the SLO to determine whether it can be accepted. Some
gifts may be perishable so as to make their return impractical. Supervisors can
permit acceptance of such gifts, but should require employees, officers and
directors to tactfully inform givers that such gifts are discouraged.

 

iv)                                  In the transaction of some international
business, it is lawful and customary for business leaders in some countries to
give unsolicited gifts to employees, officers or directors of Biovail. These
gifts can be of more than nominal value. Moreover, under the circumstances,
returning the gifts or payment for them may constitute an affront to the giver.
In such cases, the gift must be reported to the SLO who may permit the retaining
of the gifts.

 

v)                                     In all other instances where gifts cannot
be returned or may adversely affect Biovail’s continuing business relationships,
the SLO must be notified. They can require employees, officers and directors to
transfer ownership of such gifts to Biovail.

 

Entertainment

 

i)                                         Employees, officers and directors
shall not encourage or solicit entertainment from any individual or company with
whom Biovail does business. Entertainment includes, but is not limited to,
activities such as dinner parties, theater parties, and sporting events.

 

ii)                                      From time to time employees, officers
and directors may accept unsolicited entertainment, but only under the following
conditions:

 

(1)                                  The entertainment occurs infrequently;

 

23

--------------------------------------------------------------------------------


 

(2)                                  It arises out of the ordinary course of
business;

 

(3)                                  It involves reasonable, not lavish
expenditures (the amounts involved should be ones employees, officers and
directors are accustomed to normally spending for their own business or personal
entertainment); and

 

(4)                                  The entertainment takes place in settings
that also are reasonable, appropriate, and fitting to employees, officers and
directors, their hosts, and their business at hand.

 

4.             DEALINGS WITH CUSTOMERS AND POTENTIAL CUSTOMERS

 

Employees, officers and directors must keep all dealings with customers and
potential customers fair and above board. Biovail gets business and keeps it
because of the quality of its goods and services. Biovail does not give
unethical or illegal rebates, kickbacks, under-the-table payments, or other
similar improper favors to customers or their representatives.

 

The boundary line between ethical and unethical competition, or legal and
illegal conduct, is not always well defined, particularly in international
activities where differing local laws, custom; and practices come into play.
Therefore, the following standards will serve as guides:

 

a)                                      All employees, officers and directors
should make themselves aware of and fully comply with all laws, rules and
regulations, whether federal, state, local or foreign, including laws governing
relations with customers as well as competitors.

 

b)                                     All employees, officers and directors
engaged in negotiations and contracts with foreign governments, the United
States or any political subdivision thereof must also know and abide by the
specific rules and regulations covering relations with such governments and
their agencies.

 

c)                                      Employees, officers and directors may
not give gifts to customers except items of nominal value, which fit the legal,
normal, and customary pattern of Biovail’s sales efforts for a particular
market. Exceptions to this policy can occur in international trades where it can
be legal, customary, and appropriate business practice to exchange gifts with
customers. Only the CEO can authorize the giving, receiving, or exchanging of
such gifts. Any gifts received by employees, officers or directors in such an
exchange must be reported to the CEO for determination as to the disposition of
the gifts.

 

d)                                     Entertainment for any customer must fit
regular business practices. The place and type of entertainment and the money
spent must be reasonable and appropriate.

 

24

--------------------------------------------------------------------------------

 

5.             DEALING WITH PUBLIC OFFICIALS

 

Domestic and foreign laws and regulations require Biovail to be in contact with
public officials on a wide variety of matters. Employees, officers and directors
who regularly make these contacts have special responsibilities for upholding
Biovail’s good name. The following standards relate to these special
responsibilities:

 

a)                                      All employees, officers and directors
who contact public officials must be familiar with lobbying laws and public
disclosure requirements, particularly those that apply to registrations and
filings.

 

b)                                     No employee shall make any form of
payment, direct or indirect, to any public official as an inducement to
procuring or keeping business or having a law or regulation enacted, defeated,
or violated. This is bribery, pure and simple. It will not be tolerated.

 

It should be acknowledged that inherent in the current health-care regulatory
environment, the definition of “form of payment” may include seemingly trivial
gifts and/or favors (e.g. buying lunches, coffee, etc.).

 

c)                                      When not prohibited by law, employees,
officers and directors are allowed to give to public officials gifts where the
presentation and acceptance of gifts is an established custom and a normal
business practice. All such gifts shall be of reasonable value and the
presentation approved in advance by the CEO. Moreover, such gifts must be
presented in a manner that clearly identifies Biovail and the occasion that
warrants the presentation.

 

d)                                     Employees, officers and directors are
also allowed to give public officials gifts in the form of product models and
pictures provided the models and pictures are part of Biovail’s general
marketing and public relations programs (except as noted in clause (b) above).

 

e)                                      On special ceremonial occasions,
officers of Biovail may publicly give gifts of more than nominal value to public
institutions and public bodies. Such gifts can commemorate special events or
milestones in Biovail’s history.

 

These may be transmitted through public officials but the gifts are given to the
public institutions and public groups they represent, not to the officials
personally.

 

f)                                        From time to time employees, officers
and directors may entertain public officials, but only under the following
conditions:

 

i.                                          It is legal and permitted by the
entity represented by the official;

 

ii.                                       The entertainment is not solicited by
the public official;

 

iii.                                    The entertainment occurs infrequently;

 

25

--------------------------------------------------------------------------------


 

iv.                                   It arises out of the ordinary course of
business;

 

v.                                      It does not involve lavish expenditures,
considering the circumstances;

 

vi.                                   The settings and types of entertainment
are reasonable, appropriate and fitting to our employees, officers or directors,
their guests, and the business at hand.

 

6.             POLITICAL ACTIVITIES AND CONTRIBUTIONS

 

A.                                    Canada and the United States

 

Employees, officers and directors who participate in partisan political
activities must make every effort to ensure that they do not leave the
impression that they speak or act for Biovail.

 

Biovail encourages its employees, officers and directors to participate in
political activities in their own time and at their sole expense. No corporate
action, direct or indirect, will be allowed that infringes on the right of any
employee individually to decide whether, to whom, and in what amount, they will
make personal political contributions. The same is true of volunteer political
donations of personal service time, so long as it does not interfere with the
working status of employees, officers or directors.

 

B.                                    Outside Canada and the United States

 

No employees, officers and directors are permitted to use Biovail’s funds,
facilities, or other assets, to support either directly or indirectly any
political candidates or political parties, without advance authorization in
writing from their immediate supervisor and the General Counsel. The policy of
Biovail is that employees, officers and directors and employees should not
participate in political activities in countries of which they are not
nationals. However, such persons, of course, are free to participate in
political activities in countries of which they are nationals in their own time
and at their own expense.

 

7.             DISCLOSURE

 

Biovail has formed a Disclosure Committee to promote consistent practices aimed
at informative, timely and broadly disseminated disclosure of Material
Information to the market. external stakeholder groups and employees in
accordance with all applicable legal, regulatory and stock-exchange
requirements.

 

It is essential that the Disclosure Committee be fully apprised of all material
corporate developments to be able to determine whether there is information that
should be publicly disclosed, and what the appropriate timing is for release of
that information. In some cases, the Disclosure Committee may determine that the
information should remain confidential. If that is the case, the Disclosure
Committee will determine how that information will be controlled so that it is
not inadvertently released. Therefore any employee who becomes aware of
information that he/she believes might be material to Biovail and/or any of its
affiliates and subsidiaries he/she should advise their manager or supervisor or
a member of the Disclosure Committee. Current membership of the Disclosure
Committee is posted on the Biovail.com website.

 

26

--------------------------------------------------------------------------------


 

This applies throughout the year, but is particularly critical when annual or
quarterly financial statements and Management Discussion and Analysis (MD&A) or
regulatory filings are being prepared (e.g. regulatory filings, such as the U.S.
Securities and Exchange Commission, Form 20-F).

 

8.             PUBLIC COMMUNICATIONS

 

Given the importance placed on confidentiality and the appropriate disclosures
of information regarding Biovail, it is important for employees, officers and
directors to ensure that care be taken with any communication regarding Biovail
or its activities outside of Biovail.

 

A.                                    Designated Spokespersons

 

Biovail has designated official spokespersons who are authorized to speak on
behalf of Biovail, and answer questions from the news media and the investment
community, about Biovail and its activities. Employees, officers and directors
who have not been designated as spokespersons for Biovail are not permitted to
speak on behalf of the Company to the news media or to the investment community.

 

B.                                    Media or Analyst Inquiries

 

Any employee who is approached by any person asking for comment on the
activities of Biovail must direct any and all such inquiries to a member of the
Disclosure Committee or to a member of the Company’s Stakeholder Relations team
(Corporate Communications, Investor Relations) so that an appropriate
spokesperson can respond to the inquiry on behalf of Biovail.

 

C.                                    Conferences

 

The Disclosure Committee should be advised of any request to present at any
conference or public meeting. Certain materials prepared for any such
presentation may be required to be reviewed by the Company’s Stakeholder
Relations group.

 

D.                                    Electronic Communications

 

Care must be taken in all instances in the use of e-mail, and other devices
(e.g., Blackberry’s) in communications relating to Biovail’s business. While
users tend to resort to shorthand communication using these kinds of tools,
those communications do form a record of those communications that may be
subject to later review and disclosure. A more fulsome policy regarding
electronic communications is in place (found in the Human Resources Management
System Policy Binder) and should be adhered to by all employees, officers and
directors.

 

E.                                      The Internet

 

Biovail has instituted policies regarding the use of, and access to the Internet
by employees, officers and directors. These policies include a prohibition
against anyone participating in any chat rooms dedicated to Biovail or its
operations or the industry at large. If any employee, officer or director
becomes aware that any such chat room exists, they are asked to report the
address of such site to the SLO so that it may be monitored and appropriate
action may be taken.

 

27

--------------------------------------------------------------------------------


 

9.             EQUAL OPPORTUNITY

 

Biovail supports the principle that every individual must be accorded an equal
opportunity to participate in the free-enterprise system and to develop their
ability to achieve their full potential within that system.

 

There shall be no discrimination against any employee or applicant because of
race, religion, color, sex, age, sexual orientation, national or ethnic origin,
or disability (as required by law) or any other consideration prohibited by
local law. All employees, officers and directors will be treated with equality
during their employment without regard to their race, religion, color, sex, age,
national or ethnic origin, or physical handicap, in all matters, including
employment, upgrading, promotion, transfer, layoff, termination, rates of pay,
selection for training and recruitment. Biovail will maintain a work environment
free of discriminatory practice of any kind.

 

No employee shall have any authority to engage in any action or course of
conduct or to condone any action or course of conduct by any other person which
shall in any manner, directly or indirectly, discriminate or result in
discrimination in the course of one’s employment, termination of employment, or
any related matter where such discrimination is, directly or indirectly, based
upon race, religion, color, sex, age, sexual orientation, national or ethnic
origin, disability, or any other consideration prohibited by law.

 

10.          HEALTH, SAFETY, AND ENVIRONMENTAL PROTECTION

 

It is Biovail’s policy to pay due regard to the health and safety of its
employees, officers, directors and others, and to the state of the environment.
There are federal, provincial, state and local workplace safety and
environmental laws which through various governmental agencies regulate both
physical safety of employees, officers and directors and their exposure to
conditions in the workplace. Should you be faced with an environmental health
issue or have a concern about workplace safety, you should contact your Health
and Safety Committee representative or notify Biovail management immediately.

 

Many countries and their regional and local governments now have complex
legislation to protect the health and safety of employees, or the general
public, and to prevent pollution and protect the environment. In case of
violation, these laws often provide penalties for both the company involved and
its executive personnel. Biovail’s SLO should always be consulted when necessary
to understand or comply with such laws.

 

11.          WORK ENVIRONMENT

 

Employees, officers and directors must treat each other with professional
courtesy and respect at all times. Employees, officers and directors shall not
subject any other employee to unwelcome sexual advances, requests for sexual
favors or other verbal or physical conduct which might be construed as sexual in
nature, or harass others on the basis of race, disability, gender, sexual
orientation or any other consideration prohibited by law. Such conduct may
constitute sexual harassment or harassment under federal, provincial and state
law and may be the basis for legal action against the offending employee and/or
Biovail.

 

Employees are encouraged to report all conduct that they believe in good faith
to be violations of local anti-harassment policies. To the extent permissible
under local law the

 

28

--------------------------------------------------------------------------------


 

identity of the employees, officers or directors involved will be kept strictly
confidential, and will not be revealed by Biovail’s management without the
employee’s permission. The alleged harassment will be thoroughly investigated by
Biovail and appropriate action will be taken. Biovail has an appropriate policy
to protect employees against discrimination or retaliation as a result of such a
complaint.

 

12.          INTEGRITY OF RECORDS AND FINANCIAL REPORTS

 

It is of critical importance that Biovail’s filings with the appropriate
regulatory authorities (e.g. U.S. Securities and Exchange Commission) be
accurate and timely. Depending on their position with Biovail, an employee,
officer or director may be called upon to provide necessary information to
ensure that Biovail’s public reports are complete, fair and understandable.
Biovail expects employees, officers and directors to take this responsibility
very seriously and to provide prompt accurate answers to inquiries related to
Biovail’s public disclosure requirements.

 

The integrity of Biovail’s record keeping systems will be respected at all
times. Employees, officers and directors are forbidden to use, authorize, or
condone the use of “off-the-books” bookkeeping, secret accounts, unrecorded bank
accounts, “slush” funds, falsified books, or any other devices that could be
utilized to distort records or reports of Biovail’s true operating results and
financial conditions or could otherwise result in the improper recordation of
funds or transactions.

 

13.          USE OLD AGENTS AND NON-EMPLOYEES, OFFICERS AND DIRECTORS

 

Agents or other non-employees cannot be used to circumvent the law. Employees,
officers and directors will not retain agents or other representatives to engage
in practices that run contrary to the Standards of Business Conduct or
applicable laws.

 

14.          INTERNATIONAL OPERATIONS

 

Employees, officers and directors operating outside of Canada and the United
States have a special responsibility to know and obey the laws and regulations
of countries where they act for Biovail. Customs vary throughout the world, but
all employees, officers and directors must uphold the integrity of Biovail in
other nations diligently.

 

15.          STANDARDS OF BUSINESS CONDUCT

 

A.                                    Initial Distribution

 

i.                                          Employees, officers and directors
designated to receive these Standards will receive their copies immediately
alter publication.

 

ii.                                       Future employees, officers and
directors designated to receive these Standards will receive their copies at the
time they are hired.

 

B.                                    Initial Verification

 

Upon receiving their copy of the Standards, employees, officers and directors
current and future will:

 

i.                                          Become thoroughly familiar with the
Standards.

 

29

--------------------------------------------------------------------------------


 

ii.                                       Resolve any doubts or questions about
the Standards with their supervisors.

 

iii.                                    Inform their supervisors of any existing
holdings or activities that might be, or appear to be, inconsistent with, or in
violation of, the Standards.

 

iv.                                   Prepare written disclosures of such
information, if requested, by supervisors.

 

v.                                      Take steps to correct existing
situations and bring holdings and activities into full compliance with the
Standards. Such steps will be approved in writing by supervisors and will be
based on the written disclosure submitted by employees, officers or directors.

 

vi.                                   Sign the verification and return it to
their supervisors who will make it part of employee’s permanent corporate
records.

 

C.                                    Maintaining Compliance

 

i.                                          Employees, officers and directors
have the responsibility to maintain their understanding of the Standards of
Business Conduct and for following them.

 

ii.                                       Supervisors have the responsibility to
maintain an awareness on the part of their employees, officers and directors of
the importance of their adhering to the Standards of Business Conduct and for
reporting deviations to Management.

 

iii.                                    As requested by the Board of Directors
or senior management, employees, officers and directors will be asked to
re-verify their understanding of the Standards of Business Conduct and their
compliance with them every year as a part of Biovail’s annual reporting.

 

iv.                                   Employees, officers and directors must
inform their supervisors of any changes in their holdings or activities that
might be, or appear to be in non-compliance with the Standards of Business
Conduct.

 

v.                                      Employees, officers and directors must
prepare written disclosure of such information, if requested, by supervisors.

 

vi.                                   Employees, officers and directors must
take steps to correct any such changes, if necessary, to bring holdings and
activities into full compliance. Such steps will be approved in writing by
supervisors and Management and will be based on the written disclosures
submitted by employees, officers and directors.

 

30

--------------------------------------------------------------------------------


 

D.                                    Audits of Compliance

 

Regular audits of Biovail will include procedures to test compliance with the
Standards of Business Conduct.

 

16.          VIOLATIONS OF STANDARDS

 

Employees, officers and directors must immediately report any violations of the
Standards or any violation of any applicable law, rule or regulation. Failure to
do so can have serious consequences for the employees, officers or directors and
for Biovail.

 

Employees, officers and directors, should report violations to their supervisors
and/or to the Human Resources department and to the SLO or to any secure
reporting hotline the company may have contracted with. When in doubt, employees
should talk to their supervisors or other appropriate personnel to determine the
best course of action in a particular situation.

 

Supervisors and the Human Resources group have the responsibility to promptly
and thoroughly investigate all reports, and to report violations to the SLO.

 

After a violation is investigated, appropriate action will be taken promptly.
Management has the right to determine the appropriate disciplinary action for a
violation up to and including termination of employment. All proposed
disciplinary action is subject to review by senior Management, Human Resources
and the SLO.

 

Employees, officers and directors should be aware that, in addition to any
disciplinary action taken by Biovail, violations of certain Standards may
require restitution and may lead to civil or criminal action against individual
employees, officers and directors and any corporation involved.

 

Supervisors have the responsibility of taking remedial steps to correct any
operating procedures that may contribute to violations of Standards.

 

Retaliation in any form against an individual who reports a violation of these
Standards of Business Conduct or of any law, rule or regulation in good faith,
or who assists in the investigation of a reported violation, is itself a serious
violation of this policy. Acts of retaliation will be disciplined appropriately
and should be reported immediately to your supervisor or Human Resources.

 

17.          CONTINUANCE OF EXISTING PERSONNEL POLICIES, RULES AND PERFORMANCE
STANDARDS

 

Biovail has codified numerous personnel policies, rules and standards of
employee performance, which continue in force. These Standards of Business
Conduct are intended to supplement and amplify those established personnel
policies, rules and standards.

 

It continues to be the responsibility of all employees to comply with all such
policies, rules and performance standards. Additionally, all members of
management are to continue making certain that employees reporting to them are
made aware of established policies, rules and performance standards and comply
with them.

 

18.          AMENDMENT, MODIFICATION AND WAIVER

 

Biovail will periodically review these Standards of Business Conduct. These
Standards may be amended, modified or waived by the Board of Directors and
waivers may also be granted by the Nominating & Governance Committee, subject to
the disclosure and other provisions of the Securities Exchange Act of 1934, and
the rules there under and the

 

31

--------------------------------------------------------------------------------


 

applicable rules of the Toronto Stock Exchange/New York Stock Exchange.
Employees, officers and directors will be fully informed of any revisions to the
Standards of Business Conduct.

 

Any waiver of these Standards for any employee other than a director or an
executive officer, may only be made by the Executive Chairman or the CEO. Any
waiver of these Standards for director or an executive officer may he made only
the Board of Directors or the Compensation, Nominating and Corporate Governance
Committee and will be promptly disclosed to Biovail’s stockholders.

 

32

--------------------------------------------------------------------------------


 

VERIFICATION AND RECEIPT OF UNDERSTANDING

 

I have received a copy of Standards of Business Conduct for BIOVAIL CORPORATION
and its subsidiaries, divisions and affiliates. I understand how the Standards
apply to me. I acknowledge that my receiving the Standards obligates me to
follow them and I agree to abide by their conditions.

 

 

 

 

 

 

 

Date

 

Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Employee’s Copy

 

33

--------------------------------------------------------------------------------


 

VERIFICATION AND RECEIPT OF UNDERSTANDING

 

I have received a copy of Standards of Business Conduct for BIOVAIL CORPORATION
and its subsidiaries, divisions and affiliates. I understand how the Standards
apply to me. I acknowledge that my receiving the Standards obligates me to
follow them and I agree to abide by their conditions.

 

 

 

 

 

 

 

Date

 

Name

 

 

 

 

 

 

 

 

 

 

 

Signature

 

HR File Copy

 

34

--------------------------------------------------------------------------------
